Case 19-12556-KCF         Doc 101     Filed 07/14/21 Entered 07/14/21 16:38:31              Desc Main
                                     Document      Page 1 of 8



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEW JERSEY

                             FEE APPLICATION COVER SHEET
                       SPECIAL COUNSEL TO THE CHAPTER 7 TRUSTEE

  Debtors:        Elia J. Zois and Mariana Zois Applicant:         Perkins Coie LLP

  Case No:        19-12556 (KCF)                   Client:         Chapter 7 Trustee, John M.
                                                                   McDonnell
  Chapter:        7                                Case Filed:     02/06/2019


                                             SUMMARY
 First Interim and Final Application for Compensation

                                                        FEES                     EXPENSES
  Total Previous Fee Requested:                         $0.00                         $0.00
  Total Fees Allowed to Date:                           $0.00                         $0.00
  Total Retainer (If Applicable):                       $0.00                         $0.00
  Total Holdback (If Applicable):                       $0.00                         $0.00
  Total Received by Applicant:                          $0.00                         $0.00


       NAME OF PROFESSIONAL & TITLE                           HOURS         RATE            FEE

  Jeffrey D. Vanacore                                            23.20        $840.00      $8,232.00
  Senior Counsel                                                  5.60        $890.00      $4,984.00

  Deborah M. Kennedy                                            115.10        $730.00     $54,750.00
  Senior Counsel                                                 76.60        $770.00     $58,982.00
  Jeri Leigh Miller
                                                                  5.40        $510.00      $2,754.00
  Associate
  Rachel A. Leibowitz
                                                                 10.60        $265.00      $1,325.00
  Paralegal

          Fee Total:                    $131,027.00
          Disbursements Total:           $10,931.92
          Fee Application Total:        $141,958.92

 I certify under penalty of perjury that the above is true.

 Dated: July 1, 2021                                             By:     /s/ Jeffrey D. Vanacore



 152791637.3
Case 19-12556-KCF             Doc 101      Filed 07/14/21 Entered 07/14/21 16:38:31         Desc Main
                                          Document      Page 2 of 8



 PERKINS COIE LLP
 Jeffrey D. Vanacore
 1155 Avenue of the Americas, 22nd Floor
 New York, NY 10036-2711
 Telephone: 212.262.6900
 Email: JVanacore@perkinscoie.com
 Deborah M. Kennedy (admitted pro hac vice)
 1900 Sixteenth Street, Suite 1400
 Denver, CO 80202-5255
 Telephone: 303.291.2339
 Email: DKennedy@perkinscoie.com
 Special Counsel to the Chapter 7 Trustee
                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY
 ------------------------------------------------------
                                                          )   Case No. 19-12556 (KCF)
 In re:                                                   )
                                                          )   Chapter 7
 ELIA J. ZOIS and MARIANA ZOIS,                           )
                                                          )   Judge Kathryn C. Ferguson
                                                          )
                            Debtors.                      )
 ------------------------------------------------------

       FIRST INTERIM AND FINAL APPLICATION OF PERKINS COIE LLP
  FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
             AS SPECIAL COUNSEL TO THE CHAPTER 7 TRUSTEE

          Jeffrey D. Vanacore and the partners, associates, and paraprofessionals of Perkins Coie

 LLP, (collectively, “Perkins Coie”), as special counsel for John M. McDonnell, the chapter 7

 trustee, (the “Trustee”) for the bankruptcy estates of Elia J. Zois and Mariana Zois, (the “Debtors”),

 hereby respectfully submit this first interim and final application, (the “Application”) for

 allowance of compensation in the amount of $131,027.00 and reimbursement of actual and

 necessary expenses in the amount of $10,931.92 incurred during the period of October 3, 2019

 through May 6, 2020, (the “Application Period”). In further support of this Application, the

 Trustee states:




 152791637.3
Case 19-12556-KCF        Doc 101     Filed 07/14/21 Entered 07/14/21 16:38:31            Desc Main
                                    Document      Page 3 of 8



                                 JURISDICTION AND VENUE

          1.    This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding

 pursuant, inter alia, to 28 U.S.C. § 157(b)(2)(A) and (O).

                                        BASIS FOR RELIEF

          2.    The statutory bases for the relief requested herein are section 330(a) of the United

 States Bankruptcy Code (the “Bankruptcy Code”), sections 2002(a)(6) and 2016(a) of the Federal

 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2016-1 of the Local Rules for

 the United States Bankruptcy Court for the District of New Jersey, (the “Local Rules”).

                      FACTUAL AND PROCEDURAL BACKGROUND

          3.    On February 6, 2019, the Debtors filed a voluntary petition for relief under chapter

 7 of the Bankruptcy Code. On February 7, 2019, the Trustee was appointed as chapter 7 trustee

 of Debtors’ estates, [Docket No. 3].

          4.    On February 12, 2019, the Trustee filed an Initial Report of Assets, [Docket No. 7].

          5.    The section 341(a) meeting of creditors was held on March 15, 2019.

          6.    On September 3, 2019, the Trustee filed his Trustee’s Application to Employ

 Special Counsel [Docket No. 55], which was granted on October 3, 2019, [Docket No. 73].

                             NATURE OF SERVICES PROVIDED

          7.    The services provided by Perkins Coie assisted the Trustee in his administration of

 the estates in connection with a multitude of complex issues. Perkins Coie investigated and

 produced a memorandum regarding potential “alter ego” claims arising from the Debtors’ use of

 undisclosed entities including, inter alia, Mind Gamz, LLC, as both a depository for funds due and

 owing to the Debtors and as a disbursement vehicle for their personal expenses. Additionally,




 152791637.3
Case 19-12556-KCF           Doc 101      Filed 07/14/21 Entered 07/14/21 16:38:31                 Desc Main
                                        Document      Page 4 of 8



 Perkins Coie investigated and consulted extensively with the Trustee regarding the prosecution of

 multiple potential claims under chapter 5 of the Bankruptcy Code, as well as the Debtors’ potential

 violations of various banking regulations. Perkins Coie’s investigation entailed the issuance of

 thirty-eight (38) subpoenas for the production documents pursuant to Bankruptcy Rule 2004 and

 comprehensive review of the documents produced.                 Subsequently, Perkins Coie conducted

 Bankruptcy Rule 2004 examinations of the Debtors and multiple other parties. Perkins Coie

 facilitated the negotiation of a global settlement with the Debtors and assisted the Trustee in

 drafting a settlement agreement and motion to approve settlement pursuant to Bankruptcy Rule

 9019, which resulted in the entry of judgment in the amount of $250,000 as well as the denial of

 Debtors’ discharges.

          8.      The time records attached to this Application set forth the nature and extent of the

 services rendered by Perkins Coie in assisting the Trustee in carrying out his duties.

          9.      Perkins Coie has made every effort to ensure that the services it performed for the

 Trustee were handled by qualified persons at the lowest hourly rates possible, consistent with the

 skillset required for each particular task.

                                         RELIEF REQUESTED

          10.     The Trustee requests that Perkins Coie be granted an interim and final allowance

 of fees for work performed during the Application Period in the amount of $131,027.00, as well

 as reimbursement of expenses in the amount of $10,931.92. Attached hereto as Exhibit B is a

 detailed itemization of the legal services performed 1.

          11.     The Trustee requests entry of an order allowing and authorizing an interim and final



 1
     The invoices constituting Exhibit B include billing prior to the Order granting the Trustee’s Application
     to Employ Special Counsel, this time is only reflected in the total hours expended on this case and is
     excluded from the total fees requested.


 152791637.3
Case 19-12556-KCF        Doc 101     Filed 07/14/21 Entered 07/14/21 16:38:31              Desc Main
                                    Document      Page 5 of 8



 payment of the fees and expenses requested by Perkins Coie in the total amount of $141,958.92

 for legal services rendered and related expenses.

                SUMMARY OF SERVICES RENDERED BY TIMEKEEPER

          12.   In summary, the total value provided by each professional is as follows:

       NAME OF PROFESSIONAL & TITLE                      HOURS            RATE             FEE

  Jeffrey D. Vanacore                                         23.20        $840.00       $8,232.00
  Senior Counsel                                                5.60       $890.00       $4,984.00

  Deborah M. Kennedy                                         115.10        $730.00      $54,750.00
  Senior Counsel                                              76.60        $770.00      $58,982.00
  Jeri Leigh Miller
                                                                5.40       $510.00       $2,754.00
  Associate
  Rachel A. Leibowitz
                                                              10.60        $265.00       $1,325.00
  Paralegal
  Totals                                                     236.50                   $131,027.00
  Blended Rate                                                                             $554.02

          13.   The hourly rates charged by Perkins Coie in the course of its representation of the

 Trustee compare favorably with the rates charged by other national firms having attorneys and

 paralegals with similar experience and expertise. Further, the amount of time spent by Perkins

 Coie with respect to representing the Trustee is reasonable given the difficulty of the issues

 presented, the time constraints imposed by the circumstances, and the amounts at issue.

          14.   Perkins Coie always conscientiously attempted to avoid having multiple attorneys

 appear or convene on behalf of the Trustee. In certain circumstances, however, it may have been

 necessary for more than one Perkins Coie to attorney attend a meeting to strategize on issues that

 had particular import in these cases. To the greatest extent possible, meetings, negotiations, and

 other matters were handled on an individual basis.

          15.   Given the Johnson criteria codified in 11 U.S.C. § 330(a)(3), namely: (i) the nature,




 152791637.3
Case 19-12556-KCF          Doc 101     Filed 07/14/21 Entered 07/14/21 16:38:31                Desc Main
                                      Document      Page 6 of 8



 extent and value of the services; (ii) the time spent; (iii) the rates charged for such services; (iv) the

 performance of the services within a reasonable amount of time commensurate with the

 complexity, importance, and nature of the problem, issue, or task addressed; and (v) the

 reasonableness of the services based on the compensation charged by comparably skilled

 practitioners in other bankruptcy and non-bankruptcy matters, Perkins Coie respectfully submits

 that the requested interim compensation represents a fair and reasonable amount that should be

 allowed in full.

                                       EXPENSES INCURRED

          16.    The actual and necessary costs expended during the Application Period are

 summarized below and set forth in detail in Exhibit C hereto. The requested reimbursement

 amount for expenses incurred is $10,931.92. All expenses for which reimbursement is sought are

 expenses that Perkins Coie customarily recoups from its clients.

          17.    All expenses incurred by Perkins Coie were ordinary and necessary expenses. All

 expenses billed to the Trustee were billed in the same manner as Perkins Coie bills non-bankruptcy

 clients. Further, the expenses for which reimbursement is sought constitute the types and amounts

 previously allowed by bankruptcy judges in this and other districts.

          18.    The specific expenses incurred during the Application Period for which

 reimbursement is requested are as follows:

                     Expense Category                                           Amount
  Appearance Fees                                                                               $300.00
  Court Reporter                                                                              $4,277.79
  Photocopies / Printing                                                                        $136.00
  Postage / Messenger Service                                                                     $92.42
  Research                                                                                      $171.60
  Taxi / Car Service                                                                            $543.64
  Travel Expenses                                                                             $5,098.58


 152791637.3
Case 19-12556-KCF         Doc 101    Filed 07/14/21 Entered 07/14/21 16:38:31            Desc Main
                                    Document      Page 7 of 8



  Travel Meals                                                                            $311.89
  Total:                                                                               $10,931.92

                               COMPLIANCE WITH 11 U.S.C. § 504

          19.    Other than as provided for and allowed by 11 U.S.C. § 504, there is no agreement

 between Perkins Coie and any other firm, person or entity for the sharing or division of any

 compensation paid or payable to Perkins Coie.

                                             NOTICE

          20.    Notice of this Application, together with a copy of the Application, has been

 provided to the Trustee, the U.S. Trustee, and all parties that have requested or receive notice

 through CM/ECF.

          WHEREFORE, the Trustee respectfully requests entry of an order:

          A.     Granting Perkins Coie interim and final allowance of compensation in the amount
                 of $131,027.00 for professional services rendered on behalf of the Trustee;
          B.     Allowing Perkins Coie reimbursement of expenses incurred in the amount of
                 $10,931.92;
          C.     Authorizing, but not directing, the Trustee to pay all allowed compensation and
                 expense reimbursement to Perkins Coie;
          D.     Finding that due and adequate notice has been given; and
          E.     Granting such other and further relief as may be equitable in the circumstances.
                                               Respectfully Submitted,
 Dated: July 1, 2021                           John M. McDonnell, Chapter 7 Trustee


                                               By: /s/ Jeffrey D. Vanacore

                                               PERKINS COIE LLP
                                               Jeffrey D. Vanacore
                                               1155 Avenue of the Americas, 22nd Floor
                                               New York, NY 10036-2711
                                               Telephone: 212.262.6900
                                               Email: JVanacore@perkinscoie.com



 152791637.3
Case 19-12556-KCF   Doc 101    Filed 07/14/21 Entered 07/14/21 16:38:31          Desc Main
                              Document      Page 8 of 8



                                      Deborah M. Kennedy (admitted pro hac vice)
                                      1900 Sixteenth Street, Suite 1400
                                      Denver, CO 80202-5255
                                      Telephone: 303.291.2339
                                      Email: DKennedy@perkinscoie.com
                                      Special Counsel to the Chapter 7 Trustee




 152791637.3
